NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
TONY R. ROSS,
C'laiman,t-Appellan,t,
V. -
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.
2010-7143
Appea1 from the United States Court of Appea1s for
Veterans Claims in case no. 08-3381, Judge Wi1_1iam A.
M0orrnan.
ON MOTION
ORDER
Eric K. Shinseki, Secretary of Veterans Affairs, moves
for a 14-day extension of time, until Nove1nber 4, 2010, to
file his brief. Ross 0pposes.
Upon consideration thereof,
IT ls ORDERED THAT:
The motion is granted

ROSS V. DVA
FoR THE CoURT
2
 25 2010 /s/ Jan Horbaly
Date J an Horbaly
ccc Tony R. Ross
S
Jeffrey A. Regner, Esq.
C1erk
U.S. CO
THE
0CT
-\1=
fair
P-53 §-n'-
r€g
.c1
5 2010
PEALS F0
RCUlT
JAN HORBALY
CLERK
R